Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

Date: February 19, 2009

Presbyterian Hospital of Rockwall,
(CCN: 67-0044),

Petitioner, Decision No. CR1904

)
)
)
)
)
) Docket No. C-08-558
)
)
)
)
Centers for Medicare & Medicaid Services. )

DECISION

Petitioner, Presbyterian Hospital of Rockwall, did not meet the requirements for
participation in the Medicare program before April 4, 2008, the effective date of its
provider agreement to participate in the Medicare program. Summary judgment is
entered for the Centers for Medicare & Medicaid Services (CMS) and the hearing
scheduled for March 10 through 12, 2009, in Dallas, Texas is cancelled.

I. Background

Petitioner is a hospital located in Rockwall, Texas. On September 17, 2007, Petitioner
submitted an enrollment application to participate in the Medicare program to the
Medicare contractor, Trailblazer Health Enterprises, LLC (the contractor). The contractor
acknowledged that Petitioner’s application was received on September 21, 2007. Joint
Stipulation of Undisputed Facts (Jt. Stip.) J 1-2. CMS notified Petitioner by letter dated
April 30, 2008, that Petitioner was accepted for participation in Medicare and that the
effective date of its provider agreement was April 4, 2008. Petitioner requested
reconsideration on May 9, 2008. CMS denied Petitioner’s request that the effective date
of its provider agreement be changed from April 4, 2008 to March 4, 2008. Jt. Stip. [{ 6-
7; Request for Hearing. Petitioner requested a hearing before an administrative law judge
(ALJ) by letter dated June 16, 2008. The case was assigned to me for hearing and
decision on July 14, 2008, and a Notice of Case Assignment and Prehearing Case
Development Order (Prehearing Order) was issued at my direction on that date. On
September 30, 2008, I notified the parties that a hearing was scheduled to be convened in
2

this case on March 10, 2009. CMS submitted CMS Exhibits (CMS Exs.) | through 3, and
5 through 6. Petitioner has not objected, and CMS Exs. | through 3 and 5 through 6 are
admitted. On September 26, 2008, CMS filed a motion for summary judgement (CMS
Brief). Petitioner filed a response to the CMS motion for summary judgment on October
16, 2008 (P. Brief). Petitioner submitted Petitioner’s Exhibits (P. Exs.) 1 through 39.
CMS has not objected, and P. Exs. | through 39 are admitted.

II. Discussion
A. Applicable Law

Section 1811 of the Social Security Act (the Act) (42 U.S.C. § 1395c) describes the
hospital insurance benefits program for the aged and disabled known as Medicare Part A.
Payment under the program may only be made to providers of services who are
determined eligible to participate pursuant to section 1866 of the Act. Act § 1814(a) (42
U.S.C. § 1395f(a)). Medicare Part A is administered by CMS through Medicare
contractors. Act § 1816 (42 U.S.C. § 1395(h)).

A “hospital” within the meaning of section 1861(e) of the Act (42 U.S.C. § 1395x), isa
“provider of services” pursuant to section 1861(u) of the Act. A provider of services is
qualified to participate in the Medicare program, and eligible for payment from the
program for its services to Medicare eligible beneficiaries, if it files with the Secretary of
Health and Human Services (Secretary) an agreement that meets the requirements of
section 1866(a)(1) of the Act (42 U.S.C. § 1395cc). The Secretary may refuse to enter
into a contract! with a provider of services if the Secretary determines the provider fails to
comply substantially with the provisions of the provider agreement, the Act, or the
regulations; the provider was previously excluded from participation; or the provider was
convicted of a felony offense that the Secretary determines is detrimental to the best
interests of the program or its beneficiaries. Act § 1866(b)(2). An institution or agency
dissatisfied with the Secretary’s determination not to enter into a provider agreement
pursuant to section 1866(b)(2), is entitled to a hearing and judicial review. Act

§§ 1866(h)(1) and (j)(2). The Act requires that the Secretary issue regulations that
establish a process for the enrollment of providers and suppliers, including deadlines for
actions on applications for enrollment, with monitoring of the performance of Medicare
contractors in meeting the deadlines. Act § 1866(j)(1).

' These contracts between the Secretary and providers of services are commonly
referred to as provider agreements.
3

The Secretary’s regulations for provider and supplier enrollment are found at 42 C.F.R.
Part 489; the conditions for participation of hospitals are found at 42 C.F.R. Part 482; the
basic requirements for participation as a provider are set forth at 42 C.F.R. § 489.10; and
the procedures for application to participate in Medicare as a provider or supplier are set
forth in 42 C.F.R. Part 424. The regulations require that a state survey agency determine
whether a provider meets the conditions for participation and make a recommendation to
CMS. 42 C.F.R. § 489.10(d). However, the regulation also allows a provider to be
deemed to meet participation requirements based upon accreditation by an approved
accrediting organization. 42 C.F.R. § 489.13(a)(ii). If CMS determines that a provider
meets the requirements for participation, CMS notifies the provider and includes two
copies of the provider agreement that the provider must sign and return. CMS then
returns one copy of the provider agreement with a notice to the provider of the acceptance
and effective date of the agreement. 42 C.F.R. § 489.11. The effective date of the
provider agreement and the date on which a provider is eligible to have its services to a
Medicare eligible beneficiary paid by Medicare is determined pursuant to 42 C.F.R.

§ 489.13.

The hearing to which an institution or agency that is denied a provider agreement is
entitled pursuant to section 1866(h)(1) and (j)(2) of the Act, is described in section 205(b)
of the Act and is before an ALJ. The prospective provider who is denied enrollment may
obtain review of the CMS decision in accordance with 42 C.F.R. Part 498. 42 C.F.R.

§§ 424.545(a); 498.3(b)(1) and (17); 498.5(a)(2). The hearing before an ALJ is a de novo
proceeding. Anesthesiologists Affiliated, et al, DAB CR65 (1990), aff'd, 941 F.2d 678
(8th Cir. 1991); Emerald Oaks, DAB No. 1800, at 11 (2001); Beechwood Sanitarium,
DAB No. 1906 (2004); Cal Turner Extended Care, DAB No. 2030 (2006); The Residence
at Salem Woods, DAB No. 2052 (2006). The Board has previously ruled upon the
allocation of the burden of persuasion and the burden of coming forward with the
evidence in cases subject to 42 C.F.R. Part 498. The Board has held that CMS must make
a prima facie showing of the basis for its action. “Prima facie” means that the evidence is
“(s)ufficient to establish a fact or raise a presumption unless disproved or rebutted.”
Black’s Law Dictionary 1228 (8th ed. 2004); see also Hillman Rehabilitation Center,
DAB No. 1611, at 8 (1997), aff'd Hillman Rehabilitation Center v. U.S. Dept. of Health
and Human Services, No. 98-3789 (GEB), slip op. at 25 (D.N.J. May 13, 1999). To
prevail, a petitioner must overcome CMS’s showing by a preponderance of the evidence.
Batavia Nursing and Convalescent Center, DAB No. 1904 (2004); Batavia Nursing and
Convalescent Inn, DAB No. 1911 (2004) aff'd, Batavia Nursing & Convalescent Ctr. v.
Thompson, 129 Fed. Appx. 181 (6th Cir. 2005); Emerald Oaks, DAB No. 1800 (2001);
Cross Creek Health Care Center, DAB No. 1665 (1998); Hillman Rehabilitation Center,
DAB No. 1611.
B. Issues
The issues in this case are:
Whether summary judgment is appropriate, and, if so,

Whether the effective date of Petitioner’s provider agreement and
participation in Medicare may or should be changed from April 4, 2008
to March 4, 2008.

C. Analysis
My conclusions of law are set forth in bold followed by my findings of fact and analysis.

1. Summary judgment is appropriate in this case because there are no
disputed issues of material fact.

An ALJ may decide a case on summary judgment, without an oral evidentiary hearing, if
the case presents no genuine issues of material fact. Crestview Parke Care Center v.
Thompson, 373 F.3d 743, 750 (6th Cir. 2004); Livingston Care Center v. Dept. of Health
and Human Services, 388 F.3d 168 (6th Cir. 2004). The Departmental Appeals Board
(the Board) has previously approved the use of a summary judgment procedure “akin to
the summary judgment standard contained in Federal Rule of Civil Procedure 56.”
Crestview Parke Care Center, 373 F.3d 743, 750. Under that rule, the moving party may
show the absence of a genuine factual dispute by presenting evidence so one-sided that it
must prevail as a matter of law, or by showing that the non-moving party has presented no
evidence “sufficient to establish the existence of an element essential to that party’s case,
and on which that party will bear the burden of proof at trial.” Livingston Care Center,
388 F.3d at 173, citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The non-
moving party must then act affirmatively by tendering evidence of specific facts showing
that a dispute exists. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
586, n.11 (1986); see also Vandalia Park, DAB No. 1939 (2004); Lebanon Nursing and
Rehabilitation Center, DAB No. 1918 (2004). A mere scintilla of supporting evidence is
not sufficient. “If the evidence is merely colorable or is not significantly probative
summary judgment may be granted.” Livingston Care Center, 388 F.3d, 173, quoting
Anderson v. Liberty Lobby, 477 U.S. 242, at 249-50 (1986). In deciding a summary
judgment motion an ALJ may not make credibility determinations or weigh conflicting
evidence but must instead view the entire record in the light most favorable to the non-
moving party, all reasonable inferences drawn from the evidence in that party’s favor.
Innsbruck HealthCare Center, DAB No. 1948 (2004); Madison Health Care, Inc., DAB
No. 1927 (2004).
5

The Prehearing Order advised the parties that the Federal Rules of Civil Procedure and
the Federal Rules of Evidence do not apply to proceedings before ALJs assigned to the
Departmental Appeals Board, Civil Remedies Division. However, the Prehearing Order
also advised the parties that both the Federal Rules of Evidence and the Federal Rules of
Civil Procedure would be consulted as guides for resolution of issues due to the fact that
further review in this case would be by the federal courts. Both parties addressed
summary judgment standards consistent with those established by Fed. R. Evid. 56 and
related cases. CMS Brief at 6-7; P. Brief at 9-10; Wade Pediatrics, DAB No. 2153, at 15-
17 (2008). This case is appropriate for summary judgment. There is no genuine dispute
as to any material fact and a decision may be made by application of law to the
undisputed facts.

2. Pursuant to 42 C.F.R. § 489.13(b), the effective date of Petitioner’s
provider agreement and participation in Medicare is the date on which
Petitioner met all federal requirements.

3. The effective date of Petitioner’s provider agreement and
participation in Medicare is April 4, 2008, the date it was determined to
meet all federal requirements.

a. Undisputed Material Facts

The parties stipulated that Petitioner sent its enrollment application to the contractor on
September 17, 2007. On October 5, 2007, the contractor acknowledged that it received
Petitioner’s application on September 21, 2007. Petitioner was licensed by the State of
Texas as a general hospital on December 6, 2007. Petitioner was surveyed by the Joint
Commission on Accreditation of Healthcare Organizations (JCAHO), using the
Comprehensive Accreditation Manual for Hospitals, and granted accreditation with an
effective date of March 4, 2008. Jt. Stip. J§ 1,2, 4,5. JCAHO granted Petitioner
accreditation for three years effective March 4, 2008, the date the survey of Petitioner was
completed. CMS Brief at 2. On March 20, 2008, March 21, 2008, and April 3, 2008, the
Medicare contractor requested that Petitioner make corrections to its application or asked
for additional information to support its application. P. Exs. 11, 13, and 20. CMS
notified Petitioner by letter dated April 30, 2008, that the Secretary accepted Petitioner’s
participation agreement effective April 4, 2008. P. Ex. 29.

b. Analysis

The Secretary has specified in 42 C.F.R. § 489.13 how the effective date of a provider’s
agreement is determined. The regulation applies to, among others, Medicare provider

agreements with providers that “[a]re deemed to meet Federal requirements on the basis
of accreditation by an accrediting organization whose program has CMS approval at the
6

time of accreditation survey and accreditation decision.” 42 C.F.R. § 489.13(a)(1)(ii).
There is no question that JCAHO was an approved accreditation organization when it
completed its survey and granted Petitioner accreditation on March 4, 2008, and CMS did
not require another survey prior to approving Petitioner’s agreement and participation in
Medicare. Thus, Petitioner may be deemed to have met the federal requirements that
were subject to or that required survey and certification on March 4, 2008, the date of its
accreditation. Section 489.13(b) of Title 42 provides that a provider agreement is
effective the date the required survey is completed, or in this case, the accreditation, if on
that date the provider or supplier meets all applicable federal requirements set forth in 42
C.F.R. Chapter IV.

CMS argues that Petitioner was not qualified to participate in Medicare until April 4,
2008, because it did not meet all federal requirements prior to that date. The CMS
argument is based upon the undisputed fact that the Medicare contractor did not approve
Petitioner’s application (Form CMS-855A) until April 4, 2008. CMS Brief at 7-8. CMS
argues that Petitioner did not meet the requirement that its application be approved by the
Medicare contractor prior to April 4, 2008. CMS cites 42 C.F.R. § 424.510(a) as the
source of the requirement that the Medicare contractor must approve the provider’s
application before the provider agreement can be effective. The regulation states:

(a) Providers and suppliers must submit enrollment information on the
applicable enrollment application. Once the provider or supplier
successfully completes the enrollment process, including, if applicable, a
State survey and certification or accreditation process, CMS enrolls the
provider or supplier into the Medicare program. To be enrolled, a provider
or supplier must meet enrollment requirements specified in paragraph (c) of
this section.

42 C.F.R. § 424.510(a). The reference to “paragraph (c)” in the subsection appears to be
in error, as the list of enrollment requirements are set forth in 42 C.F.R. § 424.510(d).

l agree with Petitioner that, contrary to the CMS argument, neither 42 C.F.R.

§ 424.510(a) nor (d) establish “Medicare contractor approval” as a federal requirement
for participation in Medicare. However, the regulation at 42 C.F.R. § 424.510(d)(1) does
clearly establish the federal requirement that:

(1) Submittal of the enrollment application. A provider or supplier must
submit a complete enrollment application and supporting documentation to
the designated Medicare fee-for-service contractor.
7

Petitioner does not dispute that on April 3, 2008, the Medicare contractor requested
additional information from Petitioner because its application (Form CMS-855A) was
missing information or supporting documentation. P. Ex. 20, at 2. According to P. Ex.
22, at 1, and Petitioner does not dispute this, Petitioner sent the missing documents to the
Medicare contractor on Friday, April 4, 2008. Accordingly, I conclude that Petitioner did
not submit a complete enrollment application and supporting documentation to the
Medicare contractor until April 4, 2008, and Petitioner did not meet all federal
requirements for participation until that date. I further conclude that CMS committed no
error by establishing April 4, 2008 as the effective date of Petitioner’s provider agreement
and participation in Medicare.

Petitioner asserts that there are material facts in dispute. P. Brief at 15. I disagree.
Petitioner argues that the date on which the Medicare contractor received Petitioner’s
application is a material fact in dispute. I accept Petitioner’s assertion that the contractor
received the application on September 21, 2007. However, in this case, the date
Petitioner’s application was received is not a material fact, as it does not affect my
decision. Petitioner asserts that whether it met all federal requirements in the Medicare
program on March 4, 2008 is a material fact in dispute. This is a mixed question of law
and fact. The federal requirements, including the requirement to submit a complete
application, are established by the regulations. Whether Petitioner met all the federal
requirements established by law is, in this case, a question of fact. Petitioner is deemed to
have met all federal requirements covered by the JCAHO survey because Petitioner was
accredited by JCAHO. However, the regulatory requirement to submit a complete
enrollment application and supporting documentation is not subject to the JCAHO survey
and Petitioner is not entitled to have its application “deemed” complete. Petitioner does
not dispute and, in fact, Petitioner submitted evidence which shows that on April 3, 2008,
the Medicare contractor requested additional information to complete Petitioner’s
application and that Petitioner submitted all required information and/or supporting
documents to complete its application on April 4, 2008. Therefore, as a matter of law,
Petitioner did not meet all federal requirements until it submitted its complete application
on April 4, 2008. Petitioner asserts that a material fact in dispute is whether CMS
appropriately applied relevant sections of the regulation; however, this is an issue of law
not fact. Similarly, whether a contractor’s approval of an application is a federal
requirement is an issue of law, and an issue that I have resolved in Petitioner’s favor.
Whether a provider may schedule its survey prior to approval of the enrollment
application is a legal issue that does not require resolution in this case.

Petitioner acknowledges that it “must submit an enrollment application including certain
information and documentation . . . and that such application ultimately must be approved
by CMS” in order for Petitioner to participate in Medicare. P. Brief at 13. Petitioner
incorrectly asserts that it submitted a complete enrollment application and all of the
8

required information and documents by March 4, 2008. P. Brief at 13. The undisputed
evidence shows that the contractor requested information to complete or correct the
application on March 20, 2008, March 21, 2008, and April 3, 2008, and Petitioner
submitted the last of the information requested on April 4, 2008. P. Exs. 11, 13, and 20.
Petitioner does not assert that the documents and information requested were not
necessary to complete its application, nor does Petitioner point to any evidence that the
information and documents requested duplicated prior submissions in support of its
application. Rather, Petitioner argues that it was the fault of CMS and its contractor for
not having more staff to process Petitioner’s application more expeditiously. While I
recognize Petitioner’s frustration that it took more than 180 days for the Medicare
contractor and CMS to act upon its application for enrollment, Petitioner cites no
authority for the proposition that it is entitled to any relief or remedy on that basis.

Ill. Conclusion

For the foregoing reasons, the CMS motion for summary judgment is granted and the
hearing scheduled for March 10 through 12, 2009, in Dallas, Texas is cancelled.

/s/
Keith W. Sickendick
Administrative Law Judge

